Citation Nr: 9916056	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased (compensable) rating for 
filariasis.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from February 1942 to June 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Ft. 
Harrison Medical and Regional Office Center (M&ROC) February 
1994 rating decision which denied an increased (compensable) 
rating for his service-connected filariasis.  

In October 1997 and January 1998, the case was remanded to 
the M&ROC for additional development of the evidence, 
including scheduling of a Travel Board hearing pursuant to 
the veteran's January 1995 request for same.  By letter 
received at the M&ROC in December 1997, he indicated that he 
did not wish to appear at a hearing before a Board Member.  
Thus, his request for a Travel Board hearing is considered to 
have been effectively withdrawn.  38 C.F.R. § 20.704(e) 
(1998).


FINDING OF FACT

The veteran's service-connected filariasis is not currently 
productive of any symptomatology and is not associated with 
residuals such as epididymitis lymphangitis; he has a mild 
left testicle deformity.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the rating criteria for a 10 percent evaluation of filariasis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.102, 4.88b, Diagnostic Code 6305 (effective 
prior to August 30, 1996);  38 C.F.R. § 4.88b; Diagnostic 
Code 4.88b; 61 Fed. Reg. 39875 (July 31, 1996) (effective 
August 30, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Historically, service connection for filariasis was granted 
by the M&ROC in June 1945, and a noncompensable rating was 
assigned.  That decision was based on the veteran's service 
medical records showing in-service onset, in November 1943, 
and inpatient treatment of left spermatic cord filariasis 
(lymphangitis) associated with swelling of the left testicle 
and swelling of the arms and various glands.  In January 
1944, the signs and symptoms of filariasis were noted to have 
diminished.  In November 1944, it was indicated that he 
experienced occasional left epididymitis which subsided at 
rest.  

By May 1947 M&ROC rating decision, the evaluation of the 
veteran's service-connected filariasis was increased from 0 
to 10 percent based on May 1947 VA medical examination 
report, at which time the left spermatic cord was tender to 
palpation (but there was no evidence of swelling or masses).  
On examination, filariasis was diagnosed.

By March 1952 M&ROC rating decision, the evaluation of the 
veteran's filariasis was decreased from 10 to 0 percent 
because active symptoms associated with that disease were not 
found on medical examination in May 1947 and during VA 
hospitalization from January to February 1952 (precipitated 
by symptoms of pain on the left side of the scrotum and left 
iguinal area, with history of pain and swelling of the 
scrotum and swelling of lymph nodes); during hospitalization 
and treatment from January to February 1952, he became 
entirely free of symptoms.  

On medical examination performed during VA hospitalization 
from April to May 1978 (associated with symptoms and illness 
unrelated to the present claim), the veteran's genitalia were 
noted to be normal, and neurological and extremities 
examination did not reveal any abnormalities.

On VA medical examination in November 1978, a history of 
filariasis with no residuals was indicated.



A February 1982 disability determination notice from the 
Social Security Administration (SSA), with accompanying 
medical records, indicates that the veteran was disabled for 
SSA disability purposes since October 1980 because of 
arthritis.  

Medical records from C. Hope, M.D., from October 1978 to July 
1994 reveal that he treated the veteran during this period of 
time for various symptoms and illness.  In a July 1994 
letter, Dr. Hope indicated that the veteran was primarily 
treated for degenerative arthritis of the spine.  Dr. Hope 
stated that the veteran believed that he had filariasis of 
the left upper extremity which recently required 
transposition of the left ulnar nerve.  Clinical records from 
Dr. Hope reveal a notation of history of filariasis on one 
occasion in March 1994.  

VA hospitalization and outpatient treatment records from 
December 1980 to August 1998 reveal intermittent treatment 
associated with various symptoms and diseases, including 
orthopedic and neurological problems involving the veteran's 
spine (shown to have been productive of neurological 
impairment affecting his upper and lower extremities, and 
requiring, in pertinent part, performance of left ulnar 
transposition surgery at the elbow in September 1993).  No 
residuals specifically attributable to filariasis were 
identified at any time during treatment but, on numerous 
occasions, his genitalia and lymph nodes were noted to be 
normal.  

At an April 1995 M&ROC hearing, the veteran testified that he 
believed his left upper extremity symptomatology and 
impairment (muscular, orthopedic, and neurologic) to 
constitute a residual manifestation of his service-connected 
filariasis because left arm (and, in addition, left testicle) 
symptoms were diagnosed as filariasis during active service.  
He testified that it was his personal belief that there was a 
connection between his current left upper extremity symptoms 
and filariasis, noting that such conclusion had not been 
reached by any of his treating or examining physicians.  

On VA medical examination in March 1999, including the 
examiner's review of the claims folder, the examiner 
indicated that the veteran's left arm and left scrotal, 
iguinal, and spermatic cord swelling during service resolved 
spontaneously.  The veteran indicated that he experienced 
progressive weakness and numbness in his left hand since 
1993, and was reportedly found to have ulnar entrapment at 
the elbow (requiring treatment by ulnar nerve transposition).  

In the last 10 years, he reportedly developed chronic leg 
edema and hyperpigmentation of the skin involving his lower 
extremities; his current symptoms reportedly consisted of leg 
edema and left hand weakness.  On examination, no lymphatic 
abnormalities involving the neck were noted but the left 
axillary nodes were moderately enlarged (1 to 2 centimeters) 
to palpation; the left testicle was larger than the right, 
but there was no evidence of edema, masses, or atrophy.  The 
examiner's clinical impression was that there was no evidence 
of arm involvement from filariasis; he noted that the veteran 
currently has residual axillary lymph node enlargement.  

Analysis

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected 
filariasis has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992); King v. Brown, 5 Vet. 
App. 19 (1993).  Once determined that a claim is well 
grounded, VA has a statutory duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pertinent clinical data have been associated with 
the file, including current data sufficient to address the 
merits of the veteran's claim.  Thus, the Board is satisfied 
that the duty to assist has been met in this case.

The VA Schedule of Ratings for Systemic Diseases, 38 C.F.R. 
§ 4.88a, was amended effective August 30, 1996.  Under the 
new regulation, the criteria for evaluation of systemic 
diseases have substantially changed.  

The veteran's service-connected filariasis is currently 
evaluated under the rating criteria in effect prior to August 
30, 1996, 38 C.F.R. § 4.88a, Diagnostic Code 6305, and a 
noncompensable rating is assigned.

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a liberalizing 
change in a regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant, and if the 
Secretary has not enjoined its retroactive application.  See 
Marcoux v. Brown, 10 Vet. App. 3, 6 (1996), citing Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Pursuant to the January 1998 Board remand, the M&ROC has 
reviewed the veteran's claim under both the old and amended 
rating criteria applicable to systemic diseases.  Some of the 
criteria under the old regulations may be more liberal than 
under the new criteria; accordingly, the Board will also 
consider this case under both.

Under Diagnostic Code 6305, filariasis, in effect prior to 
August 30, 1996, an initial 100 percent rating is warranted 
for infection with severe lymphangitis or lymphadenitis; if 
there is evidence of chronic, repeated recurrences and 
tendency to severe multiple involvement of extremities and 
genitalia or severe lymphadenitis, a 100 percent is also 
warranted.  If there is chronic filariasis with repeated 
recurrences and beginning permanent deformity of one or more 
extremities or genitalia or moderate lymphadenitis, a 60 
percent rating is for application.  Symptomatic filariasis, 
following any recurrence, will be rated 30 percent disabling.  
A noncompensable rating will be assigned when there is 
evidence of subsistence of symptoms following only one 
attack.  Note to Diagnostic Code 6305 provides that the 
following ratings may be combined among themselves to cover 
multiple involvement but are not to be combined with the 
preceding ratings of this code: permanent deformity of an 
extremity or of the genitalia: 60 percent rating if the 
deformity is severe, 30 percent if it is moderate, and 10 
percent if it is mild.



Under Diagnostic Code 6305, lymphatic filariasis, in effect 
on August 30, 1996, a 100 percent rating will be assigned if 
there is evidence of active disease; thereafter, the 
disability is to be rated as residuals such as epididymitis 
or lymphangitis under the appropriate system.

Based on the foregoing, the Board is of the opinion that a 10 
percent rating is warranted for the veteran's service-
connected filariasis under Diagnostic Code 6305 criteria in 
effect prior to August 30, 1996, based on evidence of 
permanent mild deformity of the left testicle, as suggested 
on VA medical examination in March 1999.  Although post 
service clinical records, as discussed above, reveal that his 
genitalia were normal on several examinations, his service 
medical records clearly show genital involvement associated 
with the onset of filariasis.  

While the edema and swelling apparently resolved 
spontaneously in service, on VA medical examination in March 
1999, specifically performed to determine the presence or 
absence of any filariasis residuals, the left testicle was 
larger as compared to the right.  Although the examiner did 
not explicitly state that such difference in size is 
attributable to filariasis which the veteran experienced in 
service, the Board is of the opinion that the "benefit of 
the doubt rule" is applicable in this case; the examiner's 
conclusion in March 1999 was that there was no evidence of 
arm involvement from filariasis; no conclusion was provided 
regarding the cause of enlargement of the left testicle.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board stresses, however, that the left testicle deformity 
is not shown to be moderate which would warrant a 30 percent 
rating under the "old" Diagnostic Code 6305 (as discussed 
above, the deformity was only noticed by an examiner who 
performed an examination to specifically address the presence 
or absence of symptoms such as genital deformities; the 
veteran's left testicle deformity cannot be considered as at 
least moderate because it was apparently not observed on 
numerous clinical evaluations of unrelated symptoms and 
illnesses post service).

Based on a thorough review of the entire evidence of record, 
the Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
service-connected filariasis under the criteria in effect 
before and after August 30, 1996, as discussed in detail 
above.  Specifically, the evidence clearly shows that there 
was only one attack of filariasis during active service and 
the disease is shown to have resolved prior to service 
separation; the only residual of that disability is shown to 
consist of a deformed left testicle, as discussed above.  

Various neurological and muscular symptoms involving the 
veteran's upper and lower extremities, as documented during 
intermittent medical treatment since service, are shown to be 
related to his neurological/orthopedic symptoms involving the 
spine rather that to his one-time attack of filariasis.  
Finally, the Board notes that the left axillary lymph nodes 
were enlarged on VA medical examination in March 1999; 
however, epididymitis or lymphangitis was not diagnosed at 
that time, or indeed at any time after the veteran's service 
separation (but lymphangitis was diagnosed on one occasion 
during his active service period).  Accordingly, the criteria 
for a rating in excess of 10 percent under Diagnostic Code 
6305 before and after August 30, 1996 have not been met.


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for filariasis is granted, subject to pertinent 
criteria governing the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

